560 S.E.2d 138 (2002)
355 N.C. 224
William SPEAGLE, and wife, Derene Speagle
v.
Christy Lynette Holland SEITZ.
No. 32PA01.
Supreme Court of North Carolina.
January 31, 2002.
Forrest A. Ferrell, Stephen L. Palmer, Hickory, Robert B. Long, Jr., Asheville, for Speagles.
Thomas K. Maher, M. Gordon widenhouse, Chapel Hill, for Seitz.
Prior report: 354 N.C. 525, 557 S.E.2d 83.


*139 ORDER

Upon consideration of the petition filed by Defendant for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 31st day of January 2002."
Justice EDMUNDS recused.